Contact: Roween Nacionales Southwall Technologies Phone:(650) 798-1200 For Immediate Release Southwall Announces Q2 2007 Results Palo Alto, California- 7 August, 2007 –Southwall Technologies Inc. (OTCBB:SWTX) announced second quarter 2007 revenue of $9.250 million compared to $11.337 million in the second quarter of 2006 an 18.4% decrease.The decrease was primarily due to a decrease in revenues from our electronic display products partially offset by an increase from our window film and architectural products. Second quarter 2007 net income was $462 thousand, or $0.01 per fully diluted share, compared to a loss of $1.387 million or ($0.06) per fully diluted share for the second quarter of 2006.The increase was primarily due to a lower operating expenses and other income from a Technology Transfer and Service Agreement. Our cash and cash equivalents at the end of the second quarter were $2.937million. Dr. Gene Goodson, CEO said “we are pleased that both the first and second quarter were profitable in part as the result of reduced operating costs.I believe that the Board of Directors’ appointment of Dennis Capovilla as President and Michael Vargas as Vice President of General Administration will strengthen our management team.” The Company will hold a teleconference at 2:00 p.m. PT / 5:00 p.m. ET today to discuss the results in more detail. This call will be open to all investors via a webcast accessible at www.southwall.com and by phone.Both phone and webcast replays will be available for approximately one week after the teleconference, beginning approximately two hours after the call ends. How to Access the Webcast Go to the Investor Relations page of the Southwall website at www.southwall.com and click on the CCBN webcast icon.From here, you can listen to the teleconference, assuming that your computer system is configured properly. How to Access the Call Domestic U.S. callers can dial (800) 240-8621, while international callers can dial (303) 262-2131.The phone replay will be accessible at (303) 590-3000, conference code 11094035#. About Southwall Technologies Inc. Southwall Technologies Inc. is recognized worldwide as a leading innovator in the development and manufacture of high performance, energy-saving films and glass products that dramatically improve the energy efficiency of architectural and automotive glass. Southwall is an ISO 9001:2000-certified manufacturer with customers in over 25 countries around the world, including Audi, BMW, DaimlerChrysler, Mitsui Chemicals, Guardian, Peugeot-Citroen, Philips, Pilkington, Renault, Saint-Gobain Sekurit, and Volvo. This press release may contain forward-looking statements, including, without limitation, statements regarding the Company's expectations, beliefs, intentions, or strategies regarding the future.All forward-looking statements in this press release are based on information available to the Company on the date hereof, and the Company assumes no obligation to update any such forward-looking statements.These statements are subject to certain risks and uncertainties that could cause actual results to differ materially from those presented.These risks include the possibility that the Company’s expected future results will be materially worse than estimated, that the Company may not continue to be profitable in future quarters or may not be able to achieve future long-term growth, that there will be a decline in one or more portions of our business in 2007 or thereafter, that the Company will not be successful in improving operations performance or controlling costs, that the Company will suffer a decline in manufacturing or financial effectiveness, that the Company’s new product development will not be successful, that there may be decreasing demand in markets in addition to the electronic display market, and that the Company will not be able to secure additional financing if required, as well as risks associated with its failure to meet potential covenant requirements under future credit facilities.Further risks are detailed in the Company's filings with the Securities and Exchange Commission, including those set forth in the Company's most recent Annual Report on Form 10-K for the year ended December 31, 2006, filed on April 02, 2007, and the Quarterly Report on Form 10-Q for the fiscal quarter ended June 30,, 2007, will be filed on August 14, 2007. ## SOUTHWALL TECHNOLOGIESINC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data) Three months ended Six months ended June 30, June 30, June 30, June 30, 2007 2006 2007 2006 Net revenues $ 9,250 $ 11,337 $ 19,756 $ 21,371 Cost of revenues 6,507 7,268 12,603 13,634 Gross profit 2,743 4,069 7,153 7,737 Operating expenses: Research and development 870 2,071 2,239 3,717 Selling, general and administrative 2,282 2,525 4,810 5,087 Impairment charge (recoveries) for long-lived assets - 208 (8 ) 208 Restructuring charges - 259 - 711 Total operating expenses 3,152 5,063 7,041 9,723 Income (loss) from operations (409 ) (994 ) 112 (1,986 ) Interest expense, net (167 ) (189 ) (280 ) (381 ) Other income (expenses), net 1,043 29 1,048 179 Income (loss) before provision for income taxes 467 (1,154 ) 880 (2,188 ) Provision for income taxes 5 233 186 526 Net income (loss) 462 (1,387 ) 694 (2,714 ) Deemed dividend on preferred stock 122 122 244 244 Net income (loss) attributable to common stockholders $ 340 $ (1,509 ) $ 450 $ (2,958 ) Net income (loss) per share: Basic $ 0.01 $ (0.06 ) $ 0.02 $ (0.11 ) Diluted $ 0.01 $ (0.06 ) $ 0.02 $ (0.11 ) Shares used in computing net income (loss) per share: Basic 27,513 26,939 27,327 26,882 Diluted 28,498 26,939 28,033 26,882 SOUTHWALL TECHNOLOGIESINC. UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands) June 30, December 31, 2007 2006 ASSETS Current assets: Cash and cash equivalents $ 2,937 $ 5,524 Restricted cash 625 209 Accounts receivable, net 6,529 3,608 Inventories, net 6,107 5,598 Other current assets 809 1,064 Total current assets 17,007 16,003 Property, plant and equipment, net 16,720 17,232 Restricted cash loans 1,139 1,111 Other assets 1,321 1,155 Total assets $ 36,187 $ 35,501 LIABILITIES, REDEEMABLE PREFERRED STOCK AND STOCKHOLDERS’ EQUITY Current liabilities: Current portion of long term debt and capital leases $ 1,079 $ 1,059 Short term obligations 3,000 2,996 Accounts payable 1,426 955 Accrued compensation 629 859 Government grants advanced 223 - Other accrued liabilities 6,095 6,448 Total current liabilities 12,452 12,317 Term debt and capital leases 8,214 8,568 Government grants advanced - 220 Other long term liabilities 2,581 2,550 Total liabilities 23,247 23,655 Series A, redeemable convertible preferred stock 4,810 4,810 Stockholders’ equity: Common stock 28 27 Capital in excess of par value 78,378 78,081 Accumulated other comprehensive income: Translation gain on subsidiary 3,798 3,696 Accumulated deficit (74,074 ) (74,768 ) Total stockholders’ equity 8,130 7,036 Total liabilities, redeemable preferred stockand stockholders’ equity $ 36,187 $ 35,501 SOUTHWALL TECHNOLOGIESINC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) Six months ended June 30, June 30, 2007 2006 Cash flows from operating activities: Net income (loss) $ 694 $ (2,714 ) Adjustments to reconcile net income (loss) to net cash (used in) provided by operating activities: Deferred income tax (66 ) 61 Impairment charge (recoveries) from long-lived assets (8 ) 208 Depreciation and amortization 1,370 1, 124 Stock compensation 185 372 Change in assets and liabilities: Deferred revenues (198 ) (16 ) Accounts receivable, net (2,874 ) 859 Inventories, net (509 ) 812 Other current and non current assets 142 80 Accrued restructuring (60 ) 83 Accrued liabilities—deferred rent - (1,192 ) Accounts payable and accrued liabilities (56 ) (958 ) Net cashused in operating activities (1,380 ) (1,281 ) Cash flows from investing activities: Restricted cash (406 ) 53 Proceeds from sale of property, plant and equipment 8 97 Expenditures for property, plant and equipment (438 ) (644 ) Net cash used in investing activities (836 ) (494 ) Cash flows from financing activities: Proceeds from exercise of stock options 357 32 Borrowings on line of credit 3,000 - Repayments on line of credit (2,996 ) - Investment credit in Germany (3 ) (84 ) Repayments of notes payable (539 ) (697 ) Net cash used in financing activities (181 ) (749 ) Effect of foreign exchange rate changes on cash (190 ) 135 Net decrease in cash and cash equivalents (2,587 ) (2,389 ) Cash and cash equivalents, beginning of period 5,524 6,600 Cash and cash equivalents, end of period $ 2,937 $ 4,211 Supplemental cash flows disclosures: Interest paid $ 375 $ 507 Income taxes paid $ 186 $ 527 Supplemental schedule of non-cash investing and financing activities: Dividends accrued $ 244 $ 244 ###
